This is a taxpayers' action; brought by residents of the village of Waterloo, in this state, to enjoin a *Page 470 
proposed issue of bonds by the village and, particularly, in the event of such issue, to prevent the expenditure of the moneys in payments upon a certain contract, theretofore made with the defendants Bennett  Shepard for the construction of sewers. The following facts are established by the findings of the court. The village of Waterloo, originally, was incorporated in 1882, under a special charter. In 1908, there was submitted to the electors, at a special election held in the village for the purpose, a proposition for an appropriation of $100,000 "for the purpose of constructing a complete system of sewers, with disposal plant, according to the plans and specifications which have been approved by the State Board of Health." The proposition, also, contained statements pertinent to the expenditure of the moneys and to the bonding of the village to secure a loan. The proposition was carried at the election and, thereafter, a contract was made with Bennett  Shepard for the construction of the sewers. After they had commenced work, in certain condemnation proceedings, the Supreme Court decided that the proposition submitted to the village electors was fatally defective, for failing to state the estimated maximum and minimum cost of the improvement, as required by the General Village Law. Thereafter, and when Bennett  Shepard had performed about one-third part of the sewer contract, work was discontinued and nothing further was done under it. In the following year, 1909, the village of Waterloo was re-incorporated, under the provisions of the General Village Law of this state, and, in August of the same year, the trustees of the village called for a special election to vote upon a proposition for the construction "of an entire system of sewers and disposal plant, according to the plans and specifications, which were prepared for said village, and were approved by the State Commissioner of Health, on February 11, 1908, and August 21, 1908;" (being those heretofore referred to). The proposition contained the *Page 471 
statement of the estimated maximum and minimum cost, namely $100,000 and $90,000, respectively, and other statements appropriate to the contracting of a funded debt for the purpose, through an issue and a sale of the bonds of the village. The proposition was carried at the election and, subsequently, the president of the village called for sealed proposals for $100,000 of village bonds. The court found that the amounts set forth in the proposition submitted to the electors, as the estimated maximum and minimum cost, were based upon an estimated cost of construction of the system ab initio and not upon an "estimated cost of merely completing the portion of the sewer system which Bennett  Shepard had left uncompleted." It was, also, found that "it was the expectation and intention, * * * in some way, to effect the payment to Bennett  Shepard of some amount out of the proceeds of the sale of said bonds, in recognition of the work done and materials furnished by said Bennett  Shepard in the construction of the portion of the sewer already laid by them." The court decided that, by reason of the illegality of the previous proposition submitted to the village electors, the contract of the village with Bennett  Shepard was void; that they have no enforceable claim thereunder against the village growing out of the partial performance of the contract; that, upon the re-incorporation of the village, the proposition, then, submitted and adopted for the construction of a sewer system was legal and sufficient, and that the village should not be restrained from the issue and sale of its bonds. The judgment, while restraining the village and its officers from recognizing as valid the original sewer contracts, further, ordered that its provisions "shall not operate to prevent the letting of new contracts for the performance of the entire work of constructing said sewer system by the said defendants, Bennett  Shepard, if they are the lowest responsible bidders under the new advertisement to be made for proposals to construct such work; *Page 472 
and if such new contract shall be made with said defendants, Bennett  Shepard, they may avail themselves of the work already done, so far as said work shall be in conformity to the plans and specifications adopted by the village for said sewer system; and that said foregoing provisions of this judgment shall not operate to prevent any contractor, to whom the new contract for the construction of said sewer system may be awarded, from obtaining by purchase, or otherwise, from the said defendants, Bennett 
Shepard, the right to utilize pro tanto the work and materials already performed and furnished by them in said portion of said sewer system which they have constructed, if said work and materials shall conform to the plans and specifications adopted by said Village for said sewer system."
The Appellate Division has affirmed the judgment of the Special Term, by the unanimous vote of the justices, and but one of the questions, which may have survived that affirmance, demands our consideration, upon this appeal. That question arises upon the clause just quoted from the judgment. It is the claim of the plaintiffs that the clause should be stricken out, in "so far as the same determines that the defendants Bennett  Shepard have any interest in the labor done and material placed in the streets of the Village." They would prohibit Bennett  Shepard, if they were successful bidders under the proposals for the new contract, from availing themselves of the work already done under the previous invalid contract as a factor in the estimate of the cost of construction; or from agreeing with a successful bidder for taking over and utilizing the work and materials already done and furnished. Having ground for the apprehension that the village will utilize, or sanction the utilization by contractors of, the sewer, which has been laid, the desire is to prevent it and, as the result, have the village obtain that much of its sewer system for nothing.
It is clear, and it has been so adjudged, that Bennett *Page 473  Shepard have no legal claim against the village based upon the partial construction by them of the sewer. This judgment did not invest them with any new claim upon that contract. That their contract was avoided was due to no fault on their part; it was due to a technical defect on the part of the village authorities. They had failed to observe a requirement of the General Village Law and, in consequence, the subsequent contract was invalid and the contractors were left remediless as to work done. Their freedom from fault, however, has nothing to do with the case. The question is not whether there has survived some obligation upon the contract; for any contractual relation created thereby must be regarded as wholly annulled. A new question has arisen and that is whether, the present village of Waterloo having voted to construct a system of sewers according to the previously adopted plans and specifications, it may take possession, and make use, of the work and materials, represented by the portion already constructed, and enrich itself by so much of a saving in the cost of the proposed improvement. Did not Bennett  Shepard have such property in the sewer work and materials, in the eye of the law, as, if appropriated by the village, to entitle them to recover the value, measured by the cost of reproduction? How did the village acquire a right to the sewer? In the absence of proof, the presumption is that the fee of the village streets is in the abutting owners and the easement of the village in the public street gave it no title to this sewer, which had been constructed therein. The work done by the contractors had not been accepted by the village, nor paid for. Invalid as the contract may have been, it operated as a permit, or license, to the contractors, to that extent that they were not trespassers in what they did in the public street. No title to the sewer laid therein, however, passed to the village and it subserved no street purpose. No question of relative rights of contractors and abutting owners is here. The sewer was not *Page 474 
placed in land belonging to the village and the village had not acquired the title to it. But it does not follow, in my opinion, that, because with the falling of the contract there fell every obligation incurred thereunder by the village, if the work done should be subsequently utilized, the village should not pay for it; just as it might pay for anything requisite in the work of construction. That would be neither a waste of public moneys, nor wrongful to taxpayers. It is a provision of section 262 of the Village Law (Cons. Laws, ch. 64) that "if the whole of the sewer system be constructed at the expense of the village and a sewer theretofore constructed wholly or partly at private expense be included in the map or plan of the system, the owners of the property * * * shall be entitled to reimbursement therefor." The village might make use of its easements in the streets by laying sewers elsewhere than in this particular street; but, if it seeks to appropriate the work done there, I know of no rule of law, nor principle of equity, which will fortify the village authorities in the taking by them of Bennett  Shepard's property in the completed portion of the sewer without compensation. That has nothing to do with the former contract. The cases, to which the appellants refer, relate, generally, to actions sought to be maintained upon the illegal contract itself, or upon the theory of some obligation to be implied therefrom, and they are not controlling. It is a principle of the law that, where complete performance is prevented by law, a recovery may be had for benefits conferred by part performance, upon the principle of the maxim that "no one shall be made rich by making another poor." Such a recovery would not be upon the basis of the contract, which is invalidated, but upon an implied agreement, founded upon a moral obligation to account for the moneys, or property, received. (See Tracy v. Talmage, 14 N.Y. 162-191, andCentral Transp. Co. v. Pullman Palace Car Co., 139 U.S. 24,60.) Although the contract of the parties failed and its agreements *Page 475 
became of no force, might not the circumstances, subsequently arising, make it just that the contractors should acquire a right and the village be subjected to a liability, by virtue of a new and quasi-contractual relation? I think we need go no further than to hold that the village could not appropriate and utilize the work and materials of Bennett  Shepard without coming under an implied obligation to make compensation. It might abandon that portion of the plan without liability arising; but if it does include the sewer work already completed, it takes what is not its property and the ordinary obligation at law will arise to pay for it. I think the learned justice, at the Special Term, was quite sound in his opinion that Bennett  Shepard should receive the advantage of the work done, if they obtain the new contract for sewer construction; or that they should be allowed to dispose of their interest in it to other contractors, if the work conformed to the requirements of the new contract.
For the reasons assigned, I advise the affirmance of the judgment.